Exhibit 10.1
Agreement
     THIS AGREEMENT (this “Agreement”) is made and entered into as of
October 19, 2009, by and among SYNERGETICS USA, INC., a Delaware corporation,
(“Synergetics”) on the one hand and STEVEN R. BECKER (“Becker”), BC ADVISORS,
LLC, a Texas limited liability company, SRB MANAGEMENT, L.P., a Texas limited
partnership, SRB GREENWAY OPPORTUNITY FUND, L.P., a Texas limited partnership,
and SRB GREENWAY CAPITAL (Q.P.), L.P., a Texas limited partnership (“SRB QP”),
on the other. The persons and entities listed above other than Synergetics are
herein referred to as the Becker Parties.
     On October 7, 2009, the Becker Parties filed a report on Schedule 13D under
the Securities Exchange Act of 1934 reporting that they collectively
beneficially own 1,510,444 shares of the common stock of Synergetics. On
October 9, 2009, SRB QP provided notice (the “Notice”) to Synergetics of its
nomination of two (2) candidates for election to the Synergetics Board of
Directors (the “Board”) at the Synergetics 2009 Annual Meeting of Stockholders
to be held December 17, 2009 (the “2009 Annual Meeting”). Synergetics and the
Becker Parties have engaged in discussions regarding SRB QP’s nomination of
candidates to the Board, and have reached an understanding with regard to the
future composition of the Synergetics Board.
     NOW, THEREFORE, in consideration of the foregoing, and the promises and
covenants herein contained, Synergetics and the Becker Parties agree as follows:
1. IMMEDIATE ACTIONS OF THE PARTIES
Promptly upon execution of this Agreement:
     (a) SRB QP will immediately provide Synergetics with written confirmation
reasonably satisfactory to Synergetics indicating that SRB QP is irrevocably
withdrawing the Notice, effective as of the date hereof.
     (b) The Becker Parties shall, within two (2) business days of the date
hereof, file a Schedule 13G with the Securities and Exchange Commission
reporting that the provisions of Rule 13d-1(e), (f) and (g) of the Exchange Act
are not applicable to the Becker Partners.
     (c) To the extent permitted by law and the fiduciary duties of the
directors of the Synergetics Board, Synergetics will work with Becker in good
faith to appoint only one (1) new independent Board member who is mutually
acceptable to each of Becker and the Nominating and Governance Committee of the
Board, in their reasonable discretion, within the six (6) month time period
following the date of this Agreement (the “Term”).

 



--------------------------------------------------------------------------------



 



2. ACTIONS OF THE PARTIES BETWEEN THE DATE HEREOF AND THE 2009 ANNUAL MEETING
Between the date of this Agreement and the conclusion of the 2009 Annual
Meeting:
     (a) The Becker Parties shall not, directly or indirectly, take any action
in opposition to the election at the 2009 Annual Meeting of the director
candidates nominated by Synergetics, as such nominees may be constituted from
time to time or solicit, support or encourage the taking of any such action by
any other person.
     (b) To the extent permitted by law and the fiduciary duties of the
directors of the Synergetics Board, Synergetics will not, without the consent of
Becker, take any action designed to prevent this Agreement from becoming and
remaining effective.
3. CERTAIN UNDERSTANDINGS OF THE PARTIES
     (a) Each of the Becker Parties appoints Becker as its representative,
empowers Becker to agree to any and all waivers and amendments to this Agreement
on behalf of the Becker Parties and agrees to be bound by Becker’s actions with
respect to any such waivers or amendments.
     (b) In the event of any change to the composition of the Synergetics Board
involving at least two (2) directors arising out of a business combination
(which shall include a refinancing, restructuring, merger, sale, acquisition,
change in control, material change in equity ownership, liquidation,
governmental intervention, etc.) during the Term, this Agreement shall
thereafter be null and void and of no effect.
     (c) Each member of the Becker Group agrees that until the earlier of:
(1) nine months from the date of this Agreement, or (2) ten days prior to the
deadline for giving notice of nominations of persons for election as directors
at the Synergetics 2010 Annual Meeting of Stockholders, he or it will not, and
he or it will cause each of such member’s Affiliates or agents or other persons
acting on his or its behalf not to, and will use commercially reasonable efforts
to cause his or its respective Associates not to:
          (i) submit any stockholder proposal (pursuant to Rule 14a-8
promulgated by the SEC under the Exchange Act or otherwise) or any notice of
nomination or other business for consideration, and will not nominate any
candidate for election to the Board or oppose the directors nominated by the
Board.
          (ii) form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to the common stock of
Synergetics (the “Common Stock”) or deposit any shares of Common Stock in a
voting trust or similar arrangement or subject any shares of Common Stock to any
voting agreement or pooling arrangement, other than solely with other members of
the Becker Group or one or more Affiliates of a member of the Becker Group with
respect to the Common Stock currently owned by the Becker Group or to the extent
such a group may be deemed to result with the Company or any of its Affiliates
as a result of this Agreement;
          (iii) solicit proxies or written consents of stockholders, or
otherwise conduct any nonbinding referendum with respect to Common Stock, or
make, or in any way participate in,

2



--------------------------------------------------------------------------------



 



any “solicitation” of any “proxy” within the meaning of Rule 14a-1 promulgated
by the SEC under the Exchange Act to vote, or advise, encourage or influence any
person with respect to voting, any shares of Common Stock with respect to any
matter, or become a “participant” in any contested “solicitation” for the
election of directors with respect to the Company (as such terms are defined or
used under the Exchange Act), other than a “solicitation” or acting as a
“participant” in support of all of the nominees of the Board at the 2009 Annual
Meeting of Stockholders;
          (iv) seek to call, or to request the call of, a special meeting of the
stockholders of the Company, or seek to make, or make, a stockholder proposal at
any meeting of the stockholders of the Company or make a request for a list of
the Company’s stockholders (or otherwise induce or encourage any other person to
initiate such proposal or request) or otherwise acting alone, or in concert with
others, seek to control or influence the governance or policies of the Company;
          (v) effect or seek to effect (including, without limitation, by
entering into any discussions, negotiations, agreements or understandings with
any third person), offer or propose (whether publicly or otherwise) to effect,
or cause or participate in, or in any way assist or facilitate any other person
to effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in (A) any acquisition, directly or indirectly, of any securities
(or beneficial ownership thereof), or rights or options to acquire any
securities (or beneficial ownership thereof), or any material assets or
businesses, of the Company or any of its subsidiaries, (B) any tender offer or
exchange offer, merger, acquisition or other business combination involving the
Company or any of its subsidiaries, or (C) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries;
          (vi) enter into any arrangements, understandings or agreements
(whether written or oral) with, or advise, finance, assist or encourage, any
other person that engages, or offers or proposes to engage, in any of the
foregoing; or
          (vii) take or cause or induce others to take any action inconsistent
with any of the foregoing.
     For purposes of this Agreement, the terms “Affiliate” and “Associate” have
the respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); the terms
“beneficial owner” and “beneficial ownership” shall have the respective meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act; and
the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.
     (d) Notwithstanding anything contained in this Agreement to the contrary,
nothing in this Agreement shall be construed as creating an obligation of
Synergetics, its Board or any committee of the Board to act in derogation of its
fiduciary obligations.

3



--------------------------------------------------------------------------------



 



4. MISCELLANEOUS
     (a) ENTIRE AGREEMENT. No representation, warranty, inducement, promise,
understanding or condition not set forth in this Agreement has been made or
relied upon by any of the parties to this Agreement. This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.
     (b) GOVERNING LAW. This Agreement and all matters arising out of or
relating hereto, including its validity, construction and interpretation, shall
be governed by the laws of the State of Delaware, without regard to the laws as
to choice or conflict of laws.
     (c) SPECIFIC PERFORMANCE. The parties hereby acknowledge and agree that the
failure of Synergetics, on the one hand, or any of the Becker Parties, on the
other, to perform its agreements and covenants hereunder, including its failure
to take all actions as are necessary on its part, in accordance with and subject
to the terms and conditions of this Agreement, will cause irreparable injury to
the Becker Parties or to Synergetics, respectively, for which damages, even if
available, will not be an adequate remedy. Accordingly, each of Synergetics and
the Becker Parties hereby consents, to the extent that such consent is permitted
by law, to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of their respective obligations and to the
granting by any court of the remedy of specific performance of their obligations
hereunder.
     (d) COUNTERPARTS. This Agreement may be executed by facsimile or email in
one or more counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same agreement. This Agreement shall
become effective when each party to this Agreement shall have received
counterparts signed by all of the other parties.
The remainder of this page left intentionally blank

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
duly executed on its behalf as of the day and year first above written.

          SYNERGETICS USA, INC.
      By:   /s/ David M. Hable         Name:   David M. Hable        Title:  
President & CEO              /s/ Steven R. Becker       Steven R. Becker       
      BC ADVISORS, LLC
      By:   /s/ Steven R. Becker         Steven R. Becker, Member               
SRB MANAGEMENT, L.P.
      By:   BC Advisors, LLC, its General Partner             By:   /s/ Steven
R. Becker         Steven R. Becker, Member                SRB Greenway
Opportunity Fund, L.P.
      By:   SRB Management, L.P., General Partner         By:   BC Advisors,
L.L.C., General Partner             By:   /s/ Steven R. Becker         Steven R.
Becker , Member                  SRB Greenway Opportunity Fund (QP), L.P.
      By:   SRB Management, L.P., General Partner             By:   BC Advisors,
L.L.C., General Partner             By:   /s/ Steven R. Becker         Steven R.
Becker, Member       

5